          Case 1:20-cv-01040-JB-LF Document 21 Filed 08/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ROBIN G. THORNTON, on behalf of
Herself and others similarly situated,

         Plaintiff,


v.                                                         No. 1:20-CV-1040 JB/LF


THE KROGER COMPANY,
ALBERTSONS

         Defendants.


                       NOTICE OF WITHDRAWAL OF OBJECTION

         COMES NOW, Plaintiffs, by and through undersigned counsel and provides the Court with

a Notice of Withdrawal of Objection.

         Defendant in the matter before the Court filed a Motion to Stay Discovery on November

13, 2020 [ECF Doc. 15] which Plaintiff initially opposed. Plaintiff is withdrawing such objection

regarding the Stay of Discovery until the Defendant’s pending Motion to Dismiss is heard by the

Court.

                                                Respectfully submitted,

                                                 /s/ A. Blair Dunn
                                                A. Blair Dunn, Esq.
                                                abdunn@ablairdunn-esq.com
                                                Jared R. Vander Dussen, Esq.
                                                Warba.llp.jared@gmail.com
                                                Western Agriculture, Resource
                                                and Business Law Advocates, LLP
                                                400 Gold St. SW, Suite 1000
                                                Albuquerque, NM 87102
                                                (505)750-3060



                                               1
         Case 1:20-cv-01040-JB-LF Document 21 Filed 08/23/21 Page 2 of 2




                                                  /s/ Marshall J. Ray
                                                 Marshall J. Ray, Esq.
                                                 201 12th St. NW
                                                 Albuquerque, NM 87102
                                                 (505) 312-7598
                                                 (505) 214-5977 (F)
                                                 mray@mraylaw.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing via the New Mexico E-Filing system on August

23, 2021 causing all parties of record to be served via electronic means.

/s/ A. Blair Dunn
A. Blair Dunn, Esq.




                                                 2
